DETAILED ACTION
This action is responsive to the amendment filed on 01/06/2021. 
In the instant application, claims 6, 13 and 20 are cancelled; Claims 1, 8 and 15 are amended independent claims; Claims 1-5, 7-12 and 14-19 have been examined and are pending.  This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueorguiev (US 2014/0028565), published on January 30, 2014.
Regarding claim 1, Gueorguiev teaches a computer-implemented method, comprising: 
	identifying a number of lights of an array of lights of a keyboard input device (Gueorguiev: see par. 0031 and Figs. 2A-2B; the keyboard 204 can include colored backlight zones 212a-212d. See par. 0001; backlit keyboards can illuminate the keys to provide light); 
(Gueorguiev: see par. 0015; a graphic controller 120 or other processor can be used to provide images for the display 110 to present), the display device corresponding to the keyboard input device (Gueorguiev: see par. 0019 and Figs. 1A-1B; the keyboard 114 can be physically attached to the display via a base. The display 110 can be caused to present images); 
	partitioning the GUI into a plurality of cells based on the number of lights of the array of lights of the keyboard input device (Gueorguiev: see par. 0025; the keyboard 114 can have three sections of backlights and the display can be divided into three portions.  See par. 0011; the display can be divided into multiple portions. The display can have as many portions as zones of a keyboard and each of the zones corresponds to a key of the keyboard), wherein each cell of the GUI corresponding to a portion of the image (Gueorguiev: see par. 0032 and Figs. 2A-2B; the display 202 is divided into portions 210a-210d); 
	determining, for each cell of the plurality of cells of the GUI, a predominant color of the cell of the GUI based on the portion of the image that corresponds to the cell of the GUI (Gueorguiev: see par. 0032 and Figs. 2A-2B; a dominant color 230a-230d for each of the portions 210 can be determined); 
	partitioning the array of lights of the keyboard input device into two or more cells, each cell of the array of lights corresponding to a particular cell of the plurality of cells of the GUI (Gueorguiev: see par. 0011; the display can be divided into multiple portions. The display can have as many portions as zones of a keyboard and each of the zones corresponds to a key of the keyboard. See par. 0031; keyboard 204 can include colored backlight zones 212a-212d that correspond to the portions 210); and 
	adjusting, for each cell of the array of lights, a color output of the lights of the cell of the array of lights based on the predominant color of the corresponding cell of the GUI (Gueorguiev: see par. 0033; the light emitted from the colored backlight zones 212 of keyboard 204 can be based on dominant colors of the respective portions 210. As such, the controlled backlight zones 232a-232d can be based on functions of the respective dominant colors 230. These backlights can change colors in real-time, based on interval, based on thresholds, or combination thereof).  
Regarding claim 2, Gueorguiev teaches the method of claim 1,
Gueorguiev further teaches wherein a number of cells of the GUI is the same as a number of cells of the array of lights (Gueorguiev: see par. 0011; the display can be divided into multiple portions. The display can have as many portions as zones of a keyboard and each of the zones corresponds to a key of the keyboard). 
 Regarding claim 3, Gueorguiev teaches the method of claim 1,
Gueorguiev further teaches after adjusting, for each cell of the array of lights, the color output of the lights of the cell of the array of lights based on the predominant color of the corresponding cell of the GUI (Gueorguiev: see par. 0033; the light emitted from the colored backlight zones 212 of keyboard 204 can be based on dominant colors of the respective portions 210. As such, the controlled backlight zones 232a-232d can be based on functions of the respective dominant colors 230. These backlights can change colors in real-time, based on interval, based on thresholds, or combination thereof): providing, for display, an additional image on the GUI of the display device (Gueorguiev: see par. 0026; analysis and/ or illumination of the backlights 116 can be changed in real-time, based on trigger, based on timer. For example, the color information about what is displayed could be processed continuously); determining, for each cell of the plurality of cells of the GUI, an additional predominant color of the cell of the GUI based on a portion of the additional image that corresponds to the cell of the GUI (Gueorguiev: see par. 0026; analysis and/ or illumination of the backlights 116 can be changed in real-time, based on trigger, based on timer. For example, the color information about what is displayed could be processed continuously); adjusting, for each cell of the array of lights, the color output of the lights of the (Gueorguiev: see par. 0026; the backlights can be continuously updated based on color information of what is displayed).  
Regarding claim 4, Gueorguiev teaches the method of claim 1,
Gueorguiev further teaches identifying a first cell of the GUI and a second cell of the GUI that is adjacent to the first cell of the GUI (Gueorguiev: see par. 0018; the color determination module 112 can be used to determine a first color that is dominant at a first portion of the display and a second color that is dominant at a second portion of the display); averaging the predominant colors of the first cell of the GUI and the second cell of the GUI to identify an averaged predominant color of the first and the second cell of the GUI (Gueorguiev: see par. 0018; processing can be performed on the areas, pixels, and/ or colors to average colors to determine a dominant color); and adjusting, for a first cell of the array of lights that corresponds to the first cell of the GUI, the color output of the lights of the cell of the array of lights based on the averaged predominant color (Gueorguiev: see par. 0033; the light emitted from the colored backlight zones 212 of keyboard 204 can be based on dominant colors of the respective portions 210. As such, the controlled backlight zones 232a-232d can be based on functions of the respective dominant colors 230. These backlights can change colors in real-time, based on interval, based on thresholds, or combination thereof).  
Regarding claim 5, Gueorguiev teaches the method of claim 4,
Gueorguiev further teaches wherein adjusting the color output further comprising: adjusting, for the first cell of the array of lights that corresponds to the first cell of the GUI, the color output of the lights at an edge of the first cell that is adjacent to a second cell of the array of lights that corresponds to the second cell of the GUI, the adjustment based on the average predominant color (Gueorguiev: see par. 0011; areas on the edges of zones and/ or in between zones can also have associated backlights. These backlights can be lit to a color that helps blend the color between zones).  
Regarding claim 7, Gueorguiev teaches the method of claim 1,
Gueorguiev further teaches wherein an orientation of the cells of the array of lights is the same as an orientation of the cells of the GUI (Gueorguiev: see pars. 0025, 0031 and Fig. 2A; the keyboard 204 can include colored backlight zones 212a-212d having the same orientation as portions 210a-210d of the displayed image. See par. 0011; the display can have as many portions as zones of a keyboard. Each of the zones corresponds to a key of the keyboard).  
Regarding claims 8-12, claims 8-12 are directed to an information handling system for performing the steps of method claimed in claims 1-5 respectively; claims 8-12 are similar scope to claim 1-5 respectively and are therefore rejected under the same rationale.
Regarding claim 14, claim 14 is directed to an information handling system for performing the steps of method claimed in claims 7; claim 14 is similar scope to claim 7 and is therefore rejected under the same rationale.
Regarding claims 15-19, claims 15-19 are directed to a non-transitory computer-readable medium for performing the steps of method claimed in claims 1-5 respectively; claims 15-19 are similar scope to claim 1-5 respectively and are therefore rejected under the same rationale.

Response to Arguments
Applicant argues on page 1 of the Applicant Arguments / Remarks document that Gueorguiev is completely silent with respect to “partitioning the GUI into a plurality of cells based on the number of lights of the array of lights of the keyboard input device.”

	For at least these reasons, the examiner maintains his position as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry

When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174